DETAILED ACTION
Claims 1-7 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 11 June 2020 are accepted.
Information Disclosure Statement
The listing of references in the Specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the Specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
For example, Specification page 6 line 18 and page 14 line 7 list patent CN201810704079.4.
Specification
The disclosure is objected to because of the following informalities:
The top of Specification page 10 recites:
                        
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            
                                
                                    0
                                
                            
                            =
                            
                                
                                    2
                                    C
                                    
                                        
                                            x
                                            ,
                                            b
                                        
                                    
                                
                                
                                    
                                        b
                                        -
                                        τ
                                    
                                
                            
                        
                    					(1);
wherein,                         
                            C
                            
                                
                                    x
                                    ,
                                    t
                                
                            
                        
                     is the fluid loss coefficient at                         
                            x
                        
                     place in the fracture at                         
                            t
                        
                    , in m/min0.5;
                        
                            b
                        
                     is the construction time of artificial fracture, in min; and
                        
                            τ
                        
                     is the time when the fluid reaches fracture                         
                            x
                        
                    , in min.
This definition of equation (1) uses both “                        
                            C
                            
                                
                                    x
                                    ,
                                    b
                                
                            
                        
                    ” and “                        
                            C
                            
                                
                                    x
                                    ,
                                    t
                                
                            
                        
                    ”. Both                         
                            t
                        
                     and                         
                            b
                        
                     appear to refer to time. It appears that                         
                            b
                        
                     is typographic error for                         
                            t
                        
                    .
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites “Formula (1) in Step 2:
                        
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            
                                
                                    0
                                
                            
                            =
                            
                                
                                    2
                                    C
                                    
                                        
                                            x
                                            ,
                                            b
                                        
                                    
                                
                                
                                    
                                        b
                                        -
                                        τ
                                    
                                
                            
                        
                    					(1);
wherein,                         
                            C
                            
                                
                                    x
                                    ,
                                    t
                                
                            
                        
                     is the fluid loss coefficient at                         
                            x
                        
                     place in the fracture at                         
                            t
                        
                    , in m/min0.5;
                        
                            b
                        
                     is the construction time of artificial fracture, in min; and
                        
                            τ
                        
                     is the time when the fluid reaches fracture                         
                            x
                        
                    , in min.
This definition of Formula (1) uses both “                        
                            C
                            
                                
                                    x
                                    ,
                                    b
                                
                            
                        
                    ” and “                        
                            C
                            
                                
                                    x
                                    ,
                                    t
                                
                            
                        
                    ”. Both                         
                            t
                        
                     and                         
                            b
                        
                     appear to refer to time. It appears that                         
                            b
                        
                     is typographic error for                         
                            t
                        
                    .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 in formula (5) there is a recitation of “            
                
                    
                        w
                    
                    
                        f
                    
                
            
        ”. This is undefined in claim 4. Claim 3 defines “            
                
                    
                        w
                    
                    
                        f
                    
                
            
        ” but claim 4 does not depend from claim 3.
Claim 4 in formula (5) recites “            
                
                    
                        w
                    
                    
                        f
                    
                
                
                    
                        x
                        ,
                        y
                        ,
                        e
                        n
                        d
                    
                
            
        .” The text “end” is undefined in the equation.
Claim 4, the phrase "in most cases             
                η
                ≈
                0
            
        " renders the claim indefinite because it is unclear whether the limitation(s) “            
                η
                ≈
                0
            
        ” are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the injected volume of the acid fluid". There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the set total volume of the acid fluid". There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the fluid injection process". There is insufficient antecedent basis for this limitation in the claim.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
See MPEP §2106.
Step 2A is a two prong inquiry. MPEP §2106.04(II)(A). Under 2A(i), the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP §2106.04(a)(2). Under 2A(ii), the second prong, examiners determine whether any additional limitations integrates the judicial exception into a practical application. MPEP §2106.04(d).

Claim 1 step 2A(i):
The claim(s) recite:
1. A calculation method …, which is applied to a pad acid fracturing process,
comprising the following steps: Step 1: dividing a construction time T of injecting acid fluid into an artificial fracture into             
                m
            
         time nodes at equal intervals, then the time step             
                ∆
                t
                =
                
                    
                        T
                    
                    
                        m
                    
                
            
         and             
                
                    
                        t
                    
                    
                        n
                    
                
                =
                n
                ∆
                t
            
        , where,             
                n
                =
                0,1
                ,
                2,3
                ,
                …
                m
            
        , and             
                
                    
                        t
                    
                    
                        0
                    
                
            
         is an initial time for starting to inject the acid fluid;
Step 2: calculating a fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                (
                0
                )
            
         in the artificial fracture at             
                
                    
                        t
                    
                    
                        0
                    
                
            
        ;
Step 3: calculating a flowing pressure distribution             
                P
                
                    
                        n
                    
                
            
         in the artificial fracture at             
                
                    
                        t
                    
                    
                        n
                    
                
            
        ;
Step 4: calculating a width             
                 
                
                    
                        w
                    
                    
                        a
                    
                
                
                    
                        n
                    
                
            
         of the acid-etched fracture at             
                
                    
                        t
                    
                    
                        n
                    
                
            
        ;
Step 5: calculating a wormhole propagation and the fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                (
                n
                )
            
         at             
                
                    
                        t
                    
                    
                        n
                    
                
            
        ;
and Step 6: substituting the fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                (
                n
                )
            
         into Step 3, repeating Step 3 to Step 6 in turn, and calculating             
                P
                
                    
                        n
                        +
                        1
                    
                
            
        ,             
                
                    
                        w
                    
                    
                        a
                    
                
                
                    
                        n
                        +
                        1
                    
                
            
         and             
                
                    
                        v
                    
                    
                        l
                    
                
                
                    
                        n
                        +
                        1
                    
                
            
         until the end of acid fluid injection.
Dividing a construction time into equal intervals is a mathematical construction and a division.
Calculating a fluid loss velocity is applying a corresponding mathematical relationship to perform mathematical calculations.
Calculating a flowing pressure is applying a corresponding mathematical relationship to perform mathematical calculations.
Calculating a width of the fracture is applying a corresponding mathematical relationship to perform mathematical calculations.
Calculating a wormhole propagation and fluid loss velocity is applying a corresponding mathematical relationship to perform mathematical calculations.
Substituting a value is a mathematical operation. Repeating the calculations is further mathematical calculation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 1 step 2A(ii):
This judicial exception is not integrated into a practical application because:
The claim(s) recite:
1. … for dynamic fluid loss of acid-etched fracture considering wormhole propagation 
….
The claim recitation “for dynamic fluid loss of acid-etched fracture …” is a recitation of a field of use or intended use. Merely indicating a field of use fails to integrate an abstract idea into a practical application. See MPEP §2106.05(h).
Claim 1 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Here, the analysis under step 2B is the same as step 2A(ii) above.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 2 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
2. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein the fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                (
                0
                )
            
         is calculated by Formula (1) in Step 2:
            
                
                    
                        v
                    
                    
                        l
                    
                
                
                    
                        0
                    
                
                =
                
                    
                        2
                        C
                        
                            
                                x
                                ,
                                b
                            
                        
                    
                    
                        
                            b
                            -
                            τ
                        
                    
                
            
        
wherein,             
                C
                
                    
                        x
                        ,
                        t
                    
                
            
         is the fluid loss coefficient at             
                x
            
         place in the fracture at             
                t
            
        , in m/min0.5;             
                b
            
         is the construction time of artificial fracture, in min; and             
                τ
            
         is the time when the fluid reaches fracture             
                x
            
        , in min.
Formula (1) is an explicit mathematical equation.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 2 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 2 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claims 3-5 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
Furthermore, claims 3-5 only recite explicit mathematical equations in the form of formulas (2)-(13). Each explicitly recited mathematical equation is recitation of a mathematical concept.

This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claims 3-5 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claims 3-5 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 6 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
6. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein Step 6 is conducted as follows: substituting the calculated fluid loss velocity             
                
                    
                        v
                    
                    
                        l
                    
                
                
                    
                        n
                    
                
            
         into Step 3 to calculate the pressure             
                P
                
                    
                        n
                        +
                        1
                    
                
            
         in the fracture at             
                
                    
                        t
                    
                    
                        n
                        +
                        1
                    
                
            
        , and then repeating Step 3 to Step 6 in turn to work out             
                
                    
                        w
                    
                    
                        a
                    
                
                
                    
                        n
                        +
                        1
                    
                
            
         and             
                
                    
                        v
                    
                    
                        l
                    
                
                
                    
                        n
                        +
                        1
                    
                
            
         until the end of acid fluid injection.
Substituting calculated values and repeating calculations according to previously recited equations is further recitation of mathematical calculations.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 6 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 6 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.

Claim 7 step 2A(i):
Dependent claims recite at least the identified judicially excepted subject matter of their parent claim(s).
The claim(s) recite:
7. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 6, wherein when the injected volume of the acid fluid is equal to the set total volume of the acid fluid, the fluid injection process ends.
It is unclear what claim 7 recites as discussed above regarding §112(b). For purposes of compact prosecution, the Examiner will nonetheless attempt to interpret claim 7 here. Accordingly, the Examiner interprets the injected volume and total volume as calculated numeric values and the end of the fluid injection process as the end of the fluid injection calculations.
Thus, the injected volume being equal to a set total volume is an equality of the numeric values is a recitation of a mathematical relation. The end of the fluid injection process indicates an end of the calculations.
This falls within the mathematical concepts grouping of abstract ideas. See MPEP §2106.04(a)(2).
Claim 7 step 2A(ii):
This judicial exception is not integrated into a practical application because:
Claim(s) do not recite any “additional” limitations.
Claim 7 step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually and in combination, because:
Claim(s) do not recite any “additional” limitations.

When further considering the claims as a whole and as an ordered combination the claims fail to amount to significantly more than the judicially excepted abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Ugursal, A., et al. “Development of Acid Fracturing Model for Naturally Fractured Reservoirs” Society of Petroleum Engineers, SPE 189834 (Feb. 2019) [herein “Ugursal”].
Claim 1 recites “1. A calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation, which is applied to a pad acid fracturing process.” Ugursal page 737 first paragraph discloses “The modified leakoff coefficient includes the effect of wormholes that are created during the fluid loss of a reactive fluid.” The wormholes that are created is wormhole propagation. Ugursal title discloses “Acid Fracturing.” In acid fracturing, the acid is the reactive fluid.
Ugursal page 737 first paragraph discloses “The leakoff velocity is determined as                         
                            
                                
                                    v
                                
                                
                                    L
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        t
                                    
                                
                            
                        
                     (5).” The leakoff velocity is a calculated dynamic fluid loss.
Claim 1 further recites “comprising the following steps: Step 1: dividing a construction time T of injecting acid fluid into an artificial fracture into                         
                            m
                        
                     time nodes at equal intervals, then the time step                         
                            ∆
                            t
                            =
                            
                                
                                    T
                                
                                
                                    m
                                
                            
                        
                     and                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                            =
                            n
                            ∆
                            t
                        
                    , where,                         
                            n
                            =
                            0,1
                            ,
                            2,3
                            ,
                            …
                            m
                        
                    , and                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     is an initial time for starting to inject the acid fluid.” Ugursal page 736 last paragraph equation (1) discloses “                        
                            ∂
                            t
                        
                    ” and “and                         
                            t
                        
                     is the acid-injection time.” The partial derivative with respect to                         
                            t
                        
                     is dividing a time of injecting the acid fluid into corresponding very small intervals which correspond to time steps                         
                            ∆
                            t
                        
                    .
Ugursal page 738 equation (15) discloses t=0 initial conditions. The initial condition of t=0 is a starting initial time.
Claim 1 further recites “Step 2: calculating a fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            (
                            0
                            )
                        
                     in the artificial fracture at                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    .” Ugursal page 740 figure 2 discloses “Calculating                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                        
                     and                         
                            
                                
                                    q
                                
                                
                                    n
                                    f
                                
                            
                        
                    .” Calculating                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                        
                     is calculating a fluid loss velocity. Ugursal page 737 first paragraph discloses “The leakoff velocity is determined as                         
                            
                                
                                    v
                                
                                
                                    L
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        t
                                    
                                
                            
                        
                     (5).” The leakoff velocity is a calculated dynamic fluid loss.
Claim 1 further recites “Step 3: calculating a flowing pressure distribution                         
                            P
                            
                                
                                    n
                                
                            
                        
                     in the artificial fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                    .” Ugursal page 740 figure 2 discloses “Calculating pressure.”
Ugursal page 736 last paragraph discloses:
                
                    
                        
                            v
                        
                        
                            x
                        
                    
                    =
                    
                        
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                        
                            12
                            μ
                        
                    
                    
                        
                            ∂
                            p
                        
                        
                            ∂
                            x
                        
                    
                
            
                
                    
                        
                            v
                        
                        
                            z
                        
                    
                    =
                    
                        
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                        
                            12
                            μ
                        
                    
                    
                        
                            ∂
                            p
                        
                        
                            ∂
                            z
                        
                    
                
            
where                         
                            
                                
                                    
                                        
                                            w
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    12
                                    μ
                                
                            
                        
                     is equal to the fracture permeability at the point (x,z), p is the pressure at point (x,z), and μ is the fluid viscosity.
The pressure at each point is a pressure distribution in the fractures.
Claim 1 further recites “Step 4: calculating a width                         
                             
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            
                                
                                    n
                                
                            
                        
                     of the acid-etched fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                    .” Ugursal page 740 figure 2 discloses “[hydraulic fracture (HF)] width update.” Updating the hydraulic fracture width is calculating a width of the acid-etched fracture.
Ugursal page 737 last paragraph section title discloses “Change of the Hydraulic-Fracture Width.” The calculated change in hydraulic-fracture width is calculating a width of the acid-etched fracture.
Claim 1 further recites “Step 5: calculating a wormhole propagation and the fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            (
                            n
                            )
                        
                     at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                    .” Ugursal page 740 figure 2 discloses if “                        
                            t
                            <
                            T
                        
                    ” then it repeats “Calculating                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                        
                     and                         
                            
                                
                                    q
                                
                                
                                    n
                                    f
                                
                            
                        
                    .” Calculating                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                        
                     is calculating a fluid loss velocity for the corresponding time step.
Claim 1 further recites “and Step 6: substituting the fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            (
                            n
                            )
                        
                     into Step 3, repeating Step 3 to Step 6 in turn, and calculating                         
                            P
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     until the end of acid fluid injection.” Ugursal page 740 figure 2 discloses if “                        
                            t
                            <
                            T
                        
                    ” then it repeats. Here, T indicates and end of the acid fluid injection.
Claim 2 further recites “2. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein the fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            (
                            0
                            )
                        
                     is calculated by Formula (1) in Step 2:
                
                    
                        
                            v
                        
                        
                            l
                        
                    
                    
                        
                            0
                        
                    
                    =
                    
                        
                            2
                            C
                            
                                
                                    x
                                    ,
                                    b
                                
                            
                        
                        
                            
                                b
                                -
                                τ
                            
                        
                    
                
            
wherein,                         
                            C
                            
                                
                                    x
                                    ,
                                    t
                                
                            
                        
                     is the fluid loss coefficient at                         
                            x
                        
                     place in the fracture at                         
                            t
                        
                    , in m/min0.5;                         
                            b
                        
                     is the construction time of artificial fracture, in min; and                         
                            τ
                        
                     is the time when the fluid reaches fracture                         
                            x
                        
                    , in min.” Ugursal page 737 first paragraph discloses “The leakoff velocity is determined as                         
                            
                                
                                    v
                                
                                
                                    L
                                
                            
                            =
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            L
                                        
                                    
                                
                                
                                    
                                        t
                                    
                                
                            
                        
                     (5).” The leakoff velocity is a calculated dynamic fluid loss. Ugursal page 737 equation (5) corresponds with the claimed formula (1).
Claim 3 further recites “3. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein the flowing pressure distribution                         
                            P
                            (
                            n
                            )
                        
                     in the fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                     in Step 3 is calculated as follows: the average velocity                         
                            
                                
                                    v
                                
                                
                                    x
                                
                            
                        
                     and                         
                            
                                
                                    v
                                
                                
                                    y
                                
                            
                        
                     of acid fluid flowing any point (x, y) in the artificial fracture:
                
                    
                        
                            v
                        
                        
                            x
                        
                    
                    =
                    -
                    
                        
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                        
                            12
                            
                                
                                    μ
                                
                                
                                    a
                                
                            
                        
                    
                    
                        
                            ∂
                            P
                        
                        
                            ∂
                            x
                        
                    
                
            
                
                    
                        
                            v
                        
                        
                            y
                        
                    
                    =
                    -
                    
                        
                            
                                
                                    w
                                
                                
                                    2
                                
                            
                        
                        
                            12
                            
                                
                                    μ
                                
                                
                                    a
                                
                            
                        
                    
                    
                        
                            ∂
                            P
                        
                        
                            ∂
                            y
                        
                    
                
            
Ugursal page 736 last paragraph discloses equations (2)-(3) which correspond with formulas (2)-(3) claimed here.
Claim 3 further recites “the amount of change in the acid fluid mass in the unit volume within a unit time is equal to a total inflow minus a total outflow, and then the mass conservation equation of the acid fluid in the fracture is worked out:
                
                    -
                    
                        
                            ∂
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            x
                                        
                                    
                                    w
                                
                            
                        
                        
                            ∂
                            x
                        
                    
                    -
                    
                        
                            ∂
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            y
                                        
                                    
                                    w
                                
                            
                        
                        
                            ∂
                            y
                        
                    
                    -
                    2
                    
                        
                            v
                        
                        
                            l
                        
                    
                    =
                    
                        
                            ∂
                            w
                        
                        
                            ∂
                            t
                        
                    
                
            
wherein,                         
                            
                                
                                    μ
                                
                                
                                    a
                                
                            
                        
                     is the viscosity of acid fluid, in                         
                            m
                            P
                            a
                            ∙
                            s
                        
                    ;
                        
                            P
                        
                     is pressure, in MPa;
                        
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                        
                     is the fluid loss velocity, in m/min;
                        
                            w
                        
                     is the fracture width, in m;
                        
                            w
                        
                     is taken as the width                         
                            
                                
                                    w
                                
                                
                                    f
                                
                            
                        
                     of the artificial fracture at                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    , and taken as the width                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                        
                     of acid-etched fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                     and the subscript                         
                            n
                        
                     is greater than 0.
Ugursal page 736 last paragraph discloses equation (1) 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Ugursal equation (1) corresponds with formula (4) claimed here.
Claim 4 further recites “4. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein the width                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            
                                
                                    n
                                
                            
                        
                     of acid-etched fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                     in Step 4 is calculated as follows: the                         
                            P
                            (
                            n
                            )
                        
                     obtained in Step 3 is taken as the internal boundary condition, and the width                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            
                                
                                    n
                                
                            
                        
                     of acid-etched fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                
                            
                        
                     is calculated by combining the initial condition formula (5) and the boundary condition formula (6);

    PNG
    media_image2.png
    102
    571
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    252
    561
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    100
    543
    media_image4.png
    Greyscale

                        
                            
                                
                                    k
                                
                                
                                    g
                                
                            
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            f
                                        
                                    
                                    -
                                    
                                        
                                            C
                                        
                                        
                                            w
                                        
                                    
                                
                            
                            =
                            R
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            w
                                        
                                    
                                
                            
                        
                    									(8)

    PNG
    media_image5.png
    70
    543
    media_image5.png
    Greyscale

wherein,                         
                            
                                
                                    C
                                
                                
                                    f
                                
                            
                        
                     is the acid fluid concentration in the center of fracture, in kmol/m3;
                        
                            
                                
                                    q
                                
                                
                                    i
                                    n
                                    j
                                
                            
                        
                     is the injection rate of acid fluid, in m3/min;
                        
                            
                                
                                    P
                                
                                
                                    e
                                
                            
                        
                     is the pressure at the fracture outlet, in MPa;
                        
                            
                                
                                    C
                                
                                
                                    f
                                
                                
                                    0
                                
                            
                        
                     is the acid fluid concentration at the fracture inlet, in kmol/m3;
                        
                            
                                
                                    k
                                
                                
                                    g
                                
                            
                        
                     is the mass transfer coefficient, in m/s;
                        
                            
                                
                                    C
                                
                                
                                    w
                                
                            
                        
                     is the acid fluid concentration at fracture wall, in kmol/m3;
                        
                            R
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            w
                                        
                                    
                                
                            
                        
                     is the corrosion rate of irreversible reaction in single step, in                         
                            
                                
                                    
                                        
                                            m
                                            ∙
                                            k
                                            m
                                            o
                                            l
                                        
                                    
                                
                                
                                    
                                        
                                            s
                                            ∙
                                            
                                                
                                                    m
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                            
                        
                    ;
                        
                            
                                
                                    β
                                
                                
                                    i
                                
                            
                        
                     is the solubility between acid fluid and limestone or dolomite, in kg/kmol;
                        
                            
                                
                                    ρ
                                
                                
                                    i
                                
                            
                        
                     is the density of limestone or dolomite, in kg/m3;
                        
                            i
                        
                     is the subscript, indicating different rock types;
                        
                            ϕ
                        
                     is the porosity, dimensionless; and
                        
                            η
                        
                     is the percentage of lost acid fluid that reacts with fracture wall rock; in most cases                         
                            η
                            ≈
                            0
                        
                    .
Ugursal pages 737-738 discloses equations (10)-(16). These equations correspond with the claimed formulas as follows:
equation (15) corresponds with formula (5);
equations (16) corresponds with formula (6);
equation (10) corresponds with formula (7);
equation (11) corresponds with formula (8);
equation (13) corresponds with formula (9).
Claim 6 further recites “6. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein Step 6 is conducted as follows: substituting the calculated fluid loss velocity                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            
                                
                                    n
                                
                            
                        
                     into Step 3 to calculate the pressure                         
                            P
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     in the fracture at                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    1
                                
                            
                        
                    , and then repeating Step 3 to Step 6 in turn to work out                         
                            
                                
                                    w
                                
                                
                                    a
                                
                            
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    v
                                
                                
                                    l
                                
                            
                            
                                
                                    n
                                    +
                                    1
                                
                            
                        
                     until the end of acid fluid injection.” Ugursal page 740 figure 2 discloses if “                        
                            t
                            <
                            T
                        
                    ” then it repeats. Here, T indicates and end of the acid fluid injection.
Furthermore, Ugursal page 739 second to last paragraph discloses:
On the basis of the obtained leakoff rate, the leakoff velocity was updated and the velocity of the flow from the hydraulic fracture into the natural fracture was estimated. The mass-balance equation was then solved to obtain the pressure distribution along the hydraulic fracture. The updated value of the pressure difference was compared with the assumed value and the iteration process was repeated until convergence was obtained.

Claim 7 further recites “7. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 6, wherein when the injected volume of the acid fluid is equal to the set total volume of the acid fluid, the fluid injection process ends.” It is unclear what claim 7 recites as discussed above regarding §112(b). For purposes of compact prosecution, the Examiner will nonetheless attempt to interpret claim 7 here. Accordingly, the Examiner interprets the injected volume and total volume as calculated numeric values and the end of the fluid injection process as the end of the fluid injection calculations.
Ugursal page 739 lines 1-2 disclose “defined as the width a fracture would have on the basis of the volume of rock dissolved by the given volume of acid.” The given volume of acid is the set total volume of acid fluid at the end of the injection process. The given volume of acid is also equal to the injected volume of acid at the end of the injection process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ugursal as applied to claim 1 above, and further in view of Lurui, D., et al. “Simulation of effective fracture length of prepad acid fracturing considering multiple leak-off effect” Natural Gas Industry, B vol. 6, pp. 64-70 (Jan. 2019) [herein “Lurui”]. Note, although Lurui lists “Zhou Changlin” as an author, the publication also lists Dang Lurui, Huang Mei, and Jiang Desheng, none of which are listed as inventors on the instant application. Thus, according to MPEP §2153.01(a) second paragraph “If, however, the application names fewer joint inventors than a publication …, it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).”
Claim 5 further recites “5. The calculation method for dynamic fluid loss of acid-etched fracture considering wormhole propagation according to Claim 1, wherein the wormhole propagation and the fluid loss velocity                 
                    
                        
                            v
                        
                        
                            l
                        
                    
                    
                        
                            n
                        
                    
                
             at                 
                    
                        
                            t
                        
                        
                            n
                        
                    
                
             in Step 5 are calculated as follows: formulas (11) to (13) are used to simulate the dynamic propagation of the wormhole, and then Formula (10) is substituted to calculate                 
                    v
                
            ; the fluid loss velocity                 
                    
                        
                            v
                        
                        
                            l
                        
                    
                    
                        
                            n
                        
                    
                
             is equal to the fluid loss velocity                 
                    v
                    
                        
                            x
                            ,
                            y
                        
                    
                
             on the fracture surface;

    PNG
    media_image6.png
    133
    602
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    72
    596
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    60
    592
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    57
    593
    media_image9.png
    Greyscale

wherein,                 
                    
                        
                            D
                        
                        
                            e
                            x
                        
                    
                
             is an effective propagation coefficient tensor in x direction, in m2/s;
                
                    
                        
                            D
                        
                        
                            e
                            y
                        
                    
                
             is an effective propagation coefficient tensor iny direction, in m2/s;
                
                    
                        
                            R
                        
                        
                            i
                        
                    
                    
                        
                            
                                
                                    C
                                
                                
                                    w
                                
                            
                        
                    
                
             is a dissolution reaction rate between acid and different minerals, in kmol/s m;
                
                    
                        
                            α
                        
                        
                            v
                            i
                        
                    
                
             is a surface area per unit volume of different minerals, in m2/m3;
                
                    
                        
                            k
                        
                        
                            s
                            i
                        
                    
                
             is a reaction rate constant, in m/s;
                
                    
                        
                            k
                        
                        
                            c
                            i
                        
                    
                
             is mass transfer coefficient, in m/s;
                
                    
                        
                            γ
                        
                        
                            H
                            +
                            ,
                            s
                        
                    
                
             is an activity coefficient of the acid fluid, dimensionless;
                
                    
                        
                            V
                        
                        
                            i
                        
                    
                
             is a volume fraction of the ith mineral, dimensionless;
                
                    
                        
                            M
                        
                        
                            a
                            c
                            i
                            d
                        
                    
                
             is a molar mass of the acid fluid, in kg/kmol;
                
                    
                        
                            α
                        
                        
                            i
                        
                    
                
             is a solubility of the acid fluid, in kg/kg; and
                
                    
                        
                            ρ
                        
                        
                            i
                        
                    
                
             is a density of the ith mineral, in kg/m3.
Ugursal page 736 item 4 lists the assumption “4. Infinite acid/rock reaction rate. This assumption is valid for the fast reaction between concentrated hydrochloric acid (HCl) with calcite.” The acid/rock reaction rate corresponds with a dissolution reaction rate between acid and different minerals.
Ugursal does not explicitly disclose equations involving a dissolution reaction rate (because of the assumption); however, in analogous art of simulating acid fracturing with leakoff effects, Lurui page 67 right column equation (11) teaches:

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

This equation (11) corresponds with the claimed formula (10).
Lurui page 67 right column second paragraph teaches “                
                    R
                    
                        
                            
                                
                                    C
                                
                                
                                    s
                                
                            
                        
                    
                    =
                    
                        
                            K
                        
                        
                            s
                        
                    
                    
                        
                            C
                        
                        
                            s
                        
                    
                
            .” This equation corresponds with formula (11).
Lurui page 68 left column first paragraph equation (13) teaches:
                
                    
                        
                            ∂
                            φ
                        
                        
                            ∂
                            t
                        
                    
                    =
                    
                        
                            R
                            
                                
                                    
                                        
                                            C
                                        
                                        
                                            s
                                        
                                    
                                
                            
                            
                                
                                    a
                                
                                
                                    v
                                
                            
                            α
                        
                        
                            
                                
                                    ρ
                                
                                
                                    s
                                
                            
                        
                    
                
            
Lurui equation (13) corresponds with the combination of formulas (12) and (13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ugursal and Lurui. One having ordinary skill in the art would have found motivation to use describing acid flow into the matrix with non-infinite reaction rates into the system of acid fracture modeling for the advantageous purpose to “generates results consistent with pressure build-up test.” See Lurui page 70 last paragraph.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6749022 B1 Fredd; Christopher
teaches
Fracture stimulation process for carbonate reservoirs
US 7561998 B2 Panga; Mohan K. R. et al.

Modeling, simulation and comparison of models for wormhole formation during matrix stimulation of carbonates
Hill, A.D., et al. "The Effect of Wormholing on the Fluid-Loss Coefficient in Acid Fracturing" Society of Petroleum Engineers, SPE 27403, pp. 257-263 (1995)

Technology background. Wormhole propagation with acid-leakoff modeling.
Panga, M., et al. "A New Model for Predicting Wormhole Structure and Formation in Acid Stimulation of Carbonates" Society of Petroleum Engineers, SPE 86517 (2004)

Modeling wormhole structure and acid stimulation. 


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        26 May 2022